Citation Nr: 1314861	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  11-22 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel








INTRODUCTION

The Veteran's active military service extended from June 30, 1952 to August 20, 1952, a period of 52 days.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

1.  The medical evidence shows a current diagnosis of degenerative disc disease and degenerative joint disease of L4-L5.  

2.  The Veteran's available service treatment records reveal a diagnosis of pars interarticularis defect, spondylolysis of the L4 vertebra, after 22 days of service.  

3.  Service treatment records reveal that the spondylolysis of the L4 vertebra existed prior to entry into service and was not aggravated by service.  

4.  A current VA medical opinion indicates that the Veteran's pars interarticularis defect, spondylolysis of the L4 vertebra clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progress during service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1111, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.306 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

The Veteran has been provided the requisite notice with respect to his claim for service connection for a back disability in a July 2007 letter, which was prior to the initial RO rating decision denying the benefit sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained available service treatment records; VA treatment records; a VA examination report, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in conjunction with his claim for service connection in December 2012.  The examination report is adequate as it includes physical findings and medical opinions supported by rationale.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Congenital and developmental defects are not diseases or injuries  for service connection purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.   See Vanerson v. West, 12 Vet. App. 254, 258 (1999).   It is an onerous evidentiary standard, requiring that the result be undebatable.   Cotant v. West, 17 Vet. App. 116, 131 (2003).

In an August 2009 statement he reported that he hurt his back in a lifting injury after being on active duty for approximately three weeks and that he experienced back pain and was shortly thereafter discharged because of his back injury.  The Veteran filed his claim for service connection in 2009, over half a century after he separated from service.  The RO requested copies of the Veteran's service treatment records from the appropriate authority and was informed that the records had been destroyed by fire and were unavailable.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

VA informed the Veteran of the fire related records and requested additional information to conduct an additional search for records.  VA was successful in obtaining additional service treatment records.  Specifically, military hospital treatment records and the record of the Disposition Board Proceedings, were obtained.  The Disposition Board Proceedings were conducted in relation to the Veteran's discharge from service and essentially serve as his separation examination report.  Accordingly, the only service treatment record that is unavailable is the Veteran's service entry examination report.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Again, the Veteran entered active duty on June 30, 1952.  A service department hospital discharge summary reveals that the Veteran was hospitalized for 10 days from July 22, 1952 to August 1, 1952.  This record states:

INTRODUCTION:  This well developed, well nourished white male was seen in the Orthopaedic clinic complaining of pain in his back.

HISTORY:  Patient states he has had pain in his lowback (sic) for some years.  This is a steady aching pain with occasional episodes of severe sharp pain.  Four years ago patient fell on a sharp board of a toboggin (sic) on his back.  For three days he was in bed with severe pain.  On several occasions since then he has had these episodes of severe pain.  There is no radiation.

PHYSICAL EXAMINATION:  Examination of the back shows no tenderness.  Ther[e] is full range of motion.  There are no sensory changes.  Reflexes are normal.  Straight leg raising to 90 degrees bilaterally without pain.

LABORATORY & X RAY:  Laboratory reports and chest x-rays reported as being within normal limits.  X-ray of the spine shows spondylolysis L4, bilateral.

SURGICAL OPERATIONS: None.

COURSE IN HOSPITAL:  This patient was admitted to the hospital pending EPTS [existed prior to service] medical board proceedings.  No therapeutic treatment.  

An August 4, 1952 clinical record indicates that the discharge diagnosis was "Pars interarticularis defect, L4, bilaterally, spondylolysis, unchanged.  LOD [line of duty]:  NO EPTS."

The August 5, 1952 Disposition Board Proceedings report is of record.  It states that the Veteran's diagnosis is "Pars interarticularis defect, L4, spondylolysis, bilateral, unchanged.  LOD:  No, EPTS.  Not aggravated by service. . . .  The physical defect existed prior to entry on active duty and has not been aggravated by service."  The Veteran was discharged as physically disqualified for retention based upon the pre-existing low back defect.  

The Veteran has not provided any medical evidence, or information which would permit VA to obtain medical records related to his claimed low back disability for the period of time from his separation from service in 1952 until he filed his claim in 2009 over 55 years later.  

VA outpatient treatment records reveal that the Veteran first sought treatment at a VA medical facility in September 2009.  At that time he reported that he served on active duty for 52 days in 1952 and was medically discharged because of back problems.  He also reported a long employment history of working in the trucking industry subsequent to service, along with a past medical history of chronic low back pain.  Physical examination reveled no tenderness of the lumbar spine and "surprisingly his forward flexion is well up to the ankle."  No motor or sensory deficits were noted on neurologic examination.  The assessment was osteoarthritis of the low back but that the patient had a supple spine.  He reported taking over-the-counter pain medication, as needed, for his low back and joint pain.  A September 2009 VA x-ray of the Veteran's lumbosacral spine revealed "advanced degenerative disc disease at L4-L5 with first degree spondylolisthesis," along with osteoarthritic changes of the lumbar spine.  

A December 2012 VA examination provided a diagnosis of degenerative disc disease and degenerative joint disease of L4-L5.  The examiner reviewed the evidence of record including all service treatment records and noted the reported history of a pre-service injury to the spine due to a toboggan injury noted therein.  The examiner considered the Veteran's claim that he injured his spine during service lifting heavy barrels.  A full physical examination was conducted, including range of motion testing, and straight leg raising testing.  X-rays revealed severe degenerative disc disease at L4-L5, with diffuse spondylosis.  With respect to direct service connection, the examiner indicated that it was "less likely than not" that the claimed low back disability was incurred in or caused by the claimed in-service injury.  The rationale for this opinion was

The Veteran had a pre-existing back injury prior to military service.  The medical board rated his back condition as not in the line of service, and he only served two months prior to discharge.  This opinion is based on review of the medical records and clinical experience and expertise.

The examiner further opined that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The physician's rationale for this opinion was 

There was evidence of an L4 pars interarticularis defect and spondylosis while in the military.  However, these are congenital defects and/or were caused by the trauma prior to his back prior to military service.  These do not necessarily predispose to a chronic back condition, but are radiographic findings.  The Veteran had injured his back prior to military service, and was discharged with a determination by the medical board that his back condition was not in the line of service.  He has been predisposed to occupational exposure which would have caused him to develop [lower back pain].  This opinion is based on review of the medical records and clinical experience and expertise.

Along with his May 2010 notice of disagreement, the Veteran submitted a copy of internet information regarding spondylolisthesis.  The Veteran asserted that this evidence showed that spondylolisthesis comes from trauma or a stress fracture from overuse.  He asserted that he did not have low back problems prior to entering service.  However, the Veteran did not have spondylolisthesis during service.  The x-ray examination in service revealed spondylolysis, a different disorder, and a pars interarticularis defect at L4, bilaterally.  A diagnosis of spondylolisthesis was first identified on the VA x-ray in 2009, 55 years after service.  Moreover, the internet information the Veteran submitted also indicated that spondylolisthesis can also be caused by "a defective joint that you've had since birth (congenital)."  Finally, the Veteran's assertions of not having back problems prior to entering service are not credible in light of the contemporaneous statements he reported during service and the x-ray evidence during service which identified the spondylolysis and pars interarticularis defect.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

The Veteran's entry examination report is not of record.  However, the presumption of soundness is rebutted.  The Veteran was evaluated after only 22 days of active duty for complaints of a dull low back pain.  At that time, he reported a history of a remote low back injury prior to his entry into service.  After evaluation, which included x-ray examination, the diagnosis was a "pars interarticularis defect, L4, bilaterally, spondylolysis."  The medical opinions of four physicians at that time, the evaluating physician, and three physician's on the medical board, were that this defect was not incurred in the line of duty, existed prior to service, and was not aggravated by service.  The medical opinion of the VA physician in 2012 was that the defect shown in-service was either a congenital defect, or the result of a remote pre-service injury.  There is no evidence showing that any in-service injury would, or could, have caused the defect noted on the service department radiology reports.  Specifically, no acute symptoms of any such in-service injury such as swelling, tenderness, or neurologic symptoms were found on physical examination during the Veteran's in-service hospital evaluation.  

Accordingly, there is clear and unmistakable evidence to rebut the presumption of soundness.  The evidence clearly and unmistakably establishes that the pars interarticularis defect at L4, bilaterally, with spondylolysis, which was identified on x-ray examination during service, pre-existed the Veteran's entry into active duty service.  Additionally, the medical opinion of three physicians during service was that the pars interarticularis defect, L4, bilaterally, with spondylolysis, existed prior to service and was not aggravated by service.  Moreover, the medical opinion of the VA physician in 2012 found that the L4 pars interarticularis defect and spondylolysis was clearly and unmistakably pre-existed the Veteran's military service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The VA physician provided adequate rationale based on the evidence of record and his medical expertise.

Clear and unmistakable evidence establishes that the Veteran's L4 pars interarticularis defect and spondylolysis existed prior to service and was not aggravated by service, including the lifting injury he claims to have incurred during service.  The Veteran has made assertions of not having a pre-existing back defect and incurring a low back injury during service which is the cause of his current low back disability.  The Veteran's assertions are not credible in light of the overwhelming medical evidence of record.  The preponderance of the evidence is against the claim of entitlement to service connection of a low back disability, and therefore, the benefit of the doubt doctrine is not for application.  Accordingly, service connection for a low back disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.  


____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


